Citation Nr: 1334815	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  10-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from April 1965 to April 1968.  He served in the Army National Guard from November 1987 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2008 and January 2009 rating decisions of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for bilateral hearing loss.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in June 2012.  A transcript of the proceeding is of record.  He submitted additional evidence at the hearing with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran alleges that he has bilateral hearing loss as a result of noise exposure he experienced during his active service.  Specifically, he stated that he served as a heavy equipment operator and did not use hearing protection.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss will be considered to be a disability when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of the frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

On VA audiological examination in October 2008, the examiner noted that the Veteran did not have hearing loss by VA standards in his right ear.  He had a moderate sloping to profound conductive hearing loss in his left ear.  The examiner concluded that the Veteran's current hearing loss was not due to the Veteran's active duty noise exposure because he had surgical intervention on the left ear as a child.  Upon VA ear disease examination in December 2010, the Veteran was diagnosed with conductive hearing loss.  The examiner concluded that it was less likely related to his duty in the military and more likely related to his previous ear condition and secondary complications.  The Board finds that since complete rationales for the opinions provided were not included, a remand is necessary to obtain another opinion, particularly in light of the additional evidence the Veteran has submitted with regard to his noise exposure.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On remand, ongoing VA medical records and any additional evidence to support the claim should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for bilateral hearing loss since separation from service.  After securing any necessary releases, obtain those records.

2.  Obtain any VA medical records not already of record and associate those records with the claims file.

2.  After associating all outstanding records with the claims folder, schedule the Veteran for a VA audiological examination for an opinion as to the etiology of any current bilateral hearing loss disability.  The examiner must review the claims file and should note that review in the report.  The audiologist must review the entire claims file, including the Veteran's service medical records, lay statements, hearing testimony, and reports with regard to noise exposure.  After a thorough review of the Veteran's records, and a full audiological evaluation, the audiologist should answer the following questions and identify the rationale upon which the opinion is based:  

Is it at least as likely as not, (50 percent or greater probability), that the Veteran has a unilateral or bilateral hearing loss disability that began in, was aggravated by, or is otherwise related to his active service, including noise exposure from operating heavy construction equipment?  

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

